Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 22, 2018

                                       No. 04-18-00457-CV

      James Clinton COYLE, Janice Presley Coyle a/k/a Janice Presley and Cody Presley,
                                       Appellants

                                                 v.

   COYLE FAMILY FARM, INC., Coyle Farm Partnership, Mike Coyle, Doug Coyle, Tim
                        Coyle, and Tom Tompkins,
                                Appellees

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 17-12-24620-CV
                        Honorable Camile G. Dubose, Judge Presiding


                                          ORDER
        On August 1, 2018, the trial court clerk filed a notice of late record stating appellants had
not paid for the clerk’s record. In the notice, the trial court clerk stated the anticipated date for
completion of the record was August 31, 2018. Counsel for appellants has filed a notice with this
court stating, “Appellants sent payment for the Clerk’s Record on or about August 13, 2018.”
We therefore order the trial court clerk, Cindy Fowler, to file the clerk’s record by August 31,
2018.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court